                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

   ELIZABETH GARLINGTON                                )
                                                       )
                                  Plaintiff,           )
                                                       )
                         v.                            )      Case No. 6:21-cv-03135-RK
                                                       )
   DEODIS JONES, JR., ET AL.                           )
                                                       )
                                  Defendants.          )

                                               ORDER
        Before the Court is Defendant ASF Intermodal, LLC’s (“ASF”) motion to dismiss Count
II of Plaintiff’s Petition. (Doc. 19.) The motion is fully briefed (Docs. 20, 22, 23) and ready for
decision. For the reasons set forth below, the motion is GRANTED in part and DENIED in
part.

                                               Discussion
        ASF’s reply in support of its motion provides this helpful summary of the parties’ briefing
on this matter:
        Plaintiff admits and acknowledges that since Defendant has admitted respondeat
        superior liability, all claims of direct liability are now moot under Missouri law.
        See Document No. 22 (Plaintiff’s Suggestions in Opposition). However, Plaintiff
        argues that Count II should not be dismissed as it also alleges respondeat superior
        liability against Defendant ASF. Defendant acknowledges that Count II contains
        numerous claims against ASF including vicarious liability, negligent hiring, and
        negligent training. Given that Plaintiff has conceded that all of their claims aside
        from vicarious liability are moot, Defendant is agreeable to all allegations of direct
        liability being struck from the pleading in lieu of wholly dismissing the Count. For
        this reason, Defendant requests that Paragraph 2 of Count II of Plaintiff’s Petition
        be dismissed as this paragraph alleges negligent training and supervision which
        Plaintiff has agreed are moot and Plaintiff is barred from proceeding under these
        theories.
(Doc. 23, p. 1.)




                                                   1

           Case 6:21-cv-03135-RK Document 25 Filed 09/09/21 Page 1 of 3
                                        Conclusion
      Accordingly, after careful consideration and considering the parties’ positions reflected
above, the Court ORDERS:
      (1) Paragraph 2 of Count II of Plaintiff’s Petition is STRICKEN.
      (2) Defendant ASF’s motion to dismiss is DENIED in all other respects.

      IT IS SO ORDERED.

                                                  /s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
                                                  UNITED STATES DISTRICT COURT
DATED: September 9, 2021




                                              2

        Case 6:21-cv-03135-RK Document 25 Filed 09/09/21 Page 2 of 3
                             3

Case 6:21-cv-03135-RK Document 25 Filed 09/09/21 Page 3 of 3
